Citation Nr: 0608088	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  04-03 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to basic eligibility for educational assistance 
benefits under the provisions of Chapter 30, Title 38, United 
States Code, (Montgomery GI Bill), Veteran's Education 
Assistance Program (Chapter 32), and Chapter 1606, Title 10, 
United States Code (Montgomery GI Bill-Selected Reserve). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The veteran had active service from January 22, 1998, to 
March 17, 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia. 


FINDINGS OF FACT

1.  The appellant entered active military duty on January 22, 
1998, for an enlistment term of three years.

2.  The appellant was discharged on March 17, 2000, after 
serving two years, four months and eight days; he was not 
discharged for "the convenience of the Government."

3.  The appellant was not discharged from active duty for a 
service-connected disability; a preexisting medical condition 
not characterized as a disability; hardship; involuntarily 
for the convenience of the Government as a result of a 
reduction in force; or for a physical or mental condition not 
characterized as a disability and not the result of his own 
willful misconduct, but which interfered with the performance 
of duty.

4.  The appellant never had service with the Selected 
Reserves. 


CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for educational 
assistance under Chapter 30, Title 38, United States Code, 
have not been met.  38 U.S.C.A. § 3011 (West 2002); 38 C.F.R. 
§§ 21.7040, 21.7042 (2005).

2.  The requirements for eligibility for educational 
assistance under the Veterans Educational Assistance Program 
(Chapter 32) have not been met.  38 U.S.C.A. § 3202 (West 
2002); 38 C.F.R. § 21.4131 (2005).

3.  The requirements for eligibility for educational 
assistance under Chapter 1606, Title 10, United States Code, 
have not been met.  10 U.S.C.A. §§ 16132, 16133 (2004); 
38 C.F.R. §§ 21.7540, 21.7550 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA), VA has specified 
duties to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, the regulations implementing this law 
are applicable to all claims filed on or after the date of 
enactment, or filed before the date of enactment and not yet 
final as of that date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

However, it is not clear that such notice is required in this 
case since the benefits sought are found in Chapter 30 of 
Title 38, and Chapter 1606 of Title 10, United States Code.  
See Barger v. Principi, 16 Vet. App. 132, 138 (2002) ("the 
notice and duty to assist provisions of the [VCAA]...are 
relevant to a different Chapter of Title 38 and do not apply 
to this appeal"). 

In addition, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law, and not the underlying 
facts or development of the facts are dispositive in a 
matter, the VCAA can have no effect on the appeal.  Manning 
v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); DelaCruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not the factual 
evidence, is dispositive).  Therefore, the Board finds that 
no further action is necessary under the VCAA since it is the 
law- not the evidence- that is dispositive in this case. 

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
VCAA which governs the development of evidence for VA claims 
and appeals is not applicable to this issue, and no further 
action is necessary for compliance with the VCAA.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (because the law, and 
not the evidence, is dispositive of this claim, the VCAA is 
not applicable).  Entitlement to Chapter 30 benefits, 
Veteran's Education Assistance Program (Chapter 32) benefits 
and Chapter 1606 benefits has been denied due to absence of 
legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

The Merits of the Claim

The appellant asserts that he is entitled to Chapter 30 
benefits because he entered service after June 30, 1985, and 
received an honorable discharge after at least 20 months of 
an initial obligation.  He has applied for basic educational 
assistance benefits under the provisions of Chapter 30, which 
provide, inter alia, an educational assistance program to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or 
meeting certain other criteria.  38 U.S.C.A. § 3011; 
38 C.F.R. §§ 21.7040, 21.7042.

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements as listed in 
38 C.F.R. § 21.7042(a):

(1) The individual must after June 30, 1985, either (i) first 
become a member of the Armed Forces, or (ii) first enter on 
active duty as a member of the Armed Forces;

(2) Except as provided in 38 C.F.R. § 21.7042(a)(5) the 
individual must (i) serve at least three years of continuous 
active duty in the Armed Forces, or (ii) in the case of an 
individual whose initial period of active duty is less than 
three years, serve at least two years of continuous active 
duty in the Armed Forces;

(3) Except as provided in 38 C.F.R. § 21.7042(a)(6), the 
individual before completing the service requirements of this 
paragraph must either (i) complete the requirements of a 
secondary school diploma (or an equivalency certificate), or 
(ii) successfully complete 12 semester hours in a program of 
education leading to a standard college degree; and

(4) After completing the service requirements of this 
paragraph the individual must (i) continue on active duty, or 
(ii) be discharged from service with an honorable discharge, 
or (iii) be released after service on active duty 
characterized by the Secretary concerned as honorable 
service, and (A) be placed on the retired list, or (B) be 
transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, or (C) be placed on the temporary disability retired 
list, or (iv) be released from active duty for further 
service in a reserve component of the Armed Forces after 
service on active duty characterized by the Secretary 
concerned as honorable service.

(5) An individual who does not meet the requirements of 
paragraph (a)(2) of this section is eligible for basic 
educational assistance when he is discharged or released from 
active duty (i) for a service-connected disability, or (ii) 
for a medical condition which preexisted service on active 
duty and which VA determines is not service connected, or 
(iii) under 10 U.S.C.A. § 1173 (hardship discharge), or (iv) 
for convenience of the Government (A) after completing at 
least 20 continuous months of active duty if his initial 
obligated period of active duty is less than three years, or 
(B) after completing 30 continuous months of active duty if 
his initial obligated period of active duty is at least three 
years, or (v) involuntarily for the convenience of the 
Government as a result of a reduction in force, as determined 
by the secretary of the military department concerned in 
accordance with regulations prescribed by the Secretary of 
Defense, or (vi) for a physical or mental condition that was 
not characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty, as determined by the 
secretary of the military department concerned in accordance 
with regulations prescribed by the Secretary of Defense.

(6) An individual who does not meet the requirements of 
38 C.F.R. § 21.7042(a)(3) nevertheless is eligible for basic 
educational assistance if he (i) was on active duty on August 
2, 1990, and (ii) completes the requirements of a secondary 
school diploma (or an equivalency certificate) before October 
29, 1994.

(7) An individual whose active duty meets the definition of 
that term found in 38 C.F.R. § 21.7020(b)(1) (iv), and who 
wishes to become entitled to basic educational assistance, 
must have elected to do so before July 9, 1997.  For an 
individual electing while on active duty, this election must 
have been made in the manner prescribed by the Secretary of 
Defense.  For individuals not on active duty, this election 
must have been submitted in writing to VA.

Since the evidence shows that the appellant entered active 
military duty in January 1998, he has satisfied 38 C.F.R. 
§ 21.7042(a)(1).  However, inasmuch as the appellant's DD 
Form 214 shows that he served for only two years, four months 
and eight days, the evidence does not show that he served at 
least three years of continuous active duty of his three year 
obligated period of active duty, as required under 38 C.F.R. 
§ 21.7042(a)(2).

As noted above, 38 C.F.R. § 21.7042(a)(2) provides an 
exception for veterans who meet the requirements of 38 C.F.R. 
§ 21.7045(a)(5).  However, the evidence does not show that 
the appellant was discharged or released from active duty for 
a service-connected disability; for a medical condition which 
preexisted service on active duty and which VA determined was 
not service connected; for a hardship discharge; 
involuntarily for the convenience of the Government as a 
result of a reduction in force; or, for a physical or mental 
condition that was not characterized as a disability and did 
not result from the individual's own willful misconduct but 
did interfere with the individual's performance of duty.  The 
record reflects that the reason for the appellant's 
separation from service was unsatisfactory performance.

The appellant may establish eligibility by showing that, as 
of December 31, 1989, he was eligible for Chapter 34 
educational benefits, and he served on active duty at any 
time between October 19, 1984, to July 1, 1985.  38 U.S.C.A. 
§ 3011(a)(1)(B); 38 C.F.R. §§ 21.7040(b), 21.7044(a).  Based 
on the appellant's DD Form 214, he does not meet the 
requisite eligibility criteria under these provisions.  As of 
December 31, 1989, the appellant was not eligible for Chapter 
34 benefits and he did not serve on active duty in the 
1980's.

A veteran may also establish eligibility by showing, in part, 
that he was involuntarily separated after February 2, 1991, 
or was separated pursuant to voluntary separation incentives 
under 10 U.S.C.A. § 1174(a), 1175.  38 U.S.C.A. §§ 3018A, 
3018B; 38 C.F.R. § 21.7045.  In this case, the appellant was 
discharged after February 2, 1991, but not involuntarily, as 
defined; thus he is not eligible for Chapter 30 benefits 
under 38 U.S.C.A. § 3018A.  He also is not eligible for 
Chapter 30 benefits under 38 U.S.C.A. § 3018B because there 
is no evidence that he was discharged pursuant to voluntary 
separation incentives.

While the appellant has asserted that he was separated for a 
mental condition that was not characterized as a disability 
and did not result from his own willful misconduct but did 
interfere with his performance of duty, the appellant's 
service discharge certificate reflects that his discharge was 
due to unsatisfactory performance and does not indicate that 
he was separated for any physical or mental condition.  There 
is no legal basis on which the appellant's claim for Chapter 
30 benefits can be granted.  Since the law and not the 
evidence is dispositive with respect to this issue, the 
appeal is terminated due to absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Likewise, the appellant's claim of entitlement to education 
benefits under the Post-Vietnam Era Veterans' Educational 
Assistance Act Program (VEAP) must fail due to a lack of 
legal merit.  38 U.S.C.A. § 3221 provides that each person 
entering military service on or after January 1, 1977, and 
before July 1, 1985, shall have the right to enroll in the 
education benefits program provided by this chapter at any 
time during such person's service on active duty before July 
1, 1985.  The appellant did not serve on active duty between 
the delimiting dates.

The same kind of analysis holds true for the appellant's 
assertion of entitlement to education benefits under 
10 U.S.C.A. § 1606, the Montgomery GI Bill-Selected Reserve.  
To be eligible for Chapter 1606 benefits, a claimant must be 
an active member of the selective reserve; the appellant was 
not such a member.

The Board acknowledges the appellant's contentions, but notes 
the law is clear that VA may only pay educational assistance 
to an eligible veteran under the provisions of the law.  
Neither the RO nor the Board is free to disregard laws and 
regulations enacted for the administration of VA educational 
programs.  The eligibility requirements for educational 
assistance are prescribed by Congress and regulations enacted 
by the Armed Forces and VA.  The law in this case, therefore, 
and not the evidence, is dispositive of the appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  As such, eligibility for 
educational assistance under both Chapter 1606, Title 10, 
United States Code, and Chapter 30, Title 38, are not 
established. 


ORDER

Basic eligibility for educational assistance under Chapters 
30 and 32, Title 38, United States Code, is denied. 

Basic eligibility for educational assistance under Chapter 
1606, Title 10, United States Code, is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


